Order filed November 12, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00215-CR
                                ____________

                            KHAHN PHAN, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 263rd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1225435


                                     ORDER

      Appellant is represented by appointed counsel, Kelly Ann Smith.
Appellant’s brief was originally due June 3, 2013. We granted an extension of
time to file appellant’s brief until October 28, 2013.     When we granted this
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On November 4, 2013, counsel filed a further
request for extension of time to file appellant’s brief.    To date, counsel has
submitted no brief. We grant the request and issue the following order.
      Accordingly, we order Kelly Ann Smith to file a brief with the clerk of this
court on or before November 29, 2013. If Kelly Ann Smith does not timely file
the brief as ordered, the court may issue an order requiring appointment of new
counsel.



                                     PER CURIAM